Title: To John Adams from John Bondfield, 6 April 1778
From: Bondfield, John
To: Adams, John


     
      Sir
      Bordeaux 6 April 1778
     
     Tho I write by this Post to the Commissioners I cannot Omit paying my perticular respects to you signifying my hopes of your Safe Arrival and that all publick Matters are so favorably situated as your most Sanguin wishes could expect to meet them. Four Vessels having drop down the River on their way to the United States I have given advise by them to the secret Committee of Congress of your Arrival and a perticular Letter by each to your Brother the Honble. Saml Adams at Boston.
     Captain Tuckers sole attention is given to get the ship in order that on the first Notice from the Commissioners she may be ready for Sea. I shall expect to receive in a Post or two the nessessary Instructions for her Victualing all which shall be prepared in such order as not to retard a Moment the Publick Measures.
     I shall esteem the Honor of your Correspondence distinct from that in the Publick line and shall endeavour to render mine as Interesting as private or Publick Inteligences may admit with respect I am Sr. Your most Obedient Servant
     
      John Bondfield
     
    